Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

The application of Havinal Prahalladachar for System and Method For Monitoring User Interaction With a Universal Controlling Device filed 7/23/19 has been examined. Claims 1-15 are pending.

Specification
The disclosure is objected to because of the following informalities: The status of the related applications listed on page 1 should be updated. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1,5-7,10-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al US Patent Application Publication 20100321201 in view of Soundararajan US Patent Application Publication 20030084448.


Regarding claim 1, 5, Huang teaches a universal controlling device, comprising:

a processing device (CPU, paragraph 060);

a user interface coupled to the processing device (graphical user interface, paragraph 043,067); and

a memory device coupled to the processing device, wherein the memory device has stored thereon instructions which instructions, when executed by the processing device, cause the universal controlling device to determine when the universal controlling device is operating in a one of a plurality of operating modes in which the universal controlling device is configured to transmit commands to a media rendering appliance that provides access to a plurality of media content (paragraph 032,038), sense a first user interaction with the user interface indicative of a first command being transmitted to the media rendering appliance to cause the media rendering appliance to access a one of the plurality of media content (user activity is logged in a journal, paragraph 052, 117), sense a second user interaction with the user interface indicative of a second command being transmitted to the media rendering appliance to cause the media rendering appliance to stop accessing the one of the plurality of media content (paly/pause key is used to control media, paragraph 0185), and store within a memory of the universal controlling device a first data indicative of the sensed first user interaction and the sensed second user interaction , a second data indicative of the one of the plurality of media content accessed via use of universal controlling device, and a third data indicative of the determined one of the plurality of operating modes of the universal controlling device whereby the first data, second data, and third data, which are available (all user input event is stored in the journal, paragraph 068,116). Hwang is silent on teaching the cross-referenced for analysis, serve to indicate how long the one of the plurality of media content accessible via the media rendering appliance was accessed by use of the universal controlling device. Soundararajan  in an analogous art teaches the cross-referenced for analysis, serve to indicate how long the one of the plurality of media content accessible via the media rendering appliance was accessed by use of the universal controlling device (paragraph 07,030). Soundararajan  teaches the first data stored within the memory comprises data indicative of a time between the first user interaction with the user 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Huang et al. as disclosed by Soundararajan because such modification aid in the determination of the user favorite media programs and customization of the media devices for enhance user experiences.
Regarding claim 6, Huang teaches the instructions cause the universal controlling device to further determine a user of the universal controlling device when at least the first user interaction with the user interface is sensed and wherein a fourth data, indicative of the determined user, is correlated to the first data, second data, and third data (data store in the remote is associated to a user based on user identification, paragraph 042, 0161, 0221).
Regarding claim 7, Huang teaches a log-in feature is used to determine the user of the universal controlling device (paragraph 042, 0161, and 0221).
Regarding claim 10, Huang teaches the media content comprises a channel capable of being tuned to by the media rendering appliance (paragraph 061).
Regarding claim 11, Huang teaches the media rendering appliance comprises a television (paragraph 046).
Regarding claim 12, Huang teaches the media rendering appliance comprises a set top box (paragraph 0134).
Regarding claim 13, Huang teaches the media rendering appliance comprises a television (paragraph 046).
Regarding claim 14, Huang teaches the media rendering appliance comprises a set top box (paragraph 0134).



Regarding claim 16, Huang teaches at least one of the first command and the second command comprises an appliance channel tuning command (paragraph 061).




Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al US Patent Application Publication 20100321201 in view of Soundararajan US Patent Application Publication 20030084448 and further in view of Gudorf et al. US Patent Application Publication 20030110
Regarding claim 2-4, Huang is silent on teaching the first data stored within memory includes a first time stamp indicative of the time at which the first user interaction with the user interface was sensed and a second time stamp indicative of the time at which the second user interaction with the user interface was sensed. Huang is also silent on teaching the first timestamp comprises a relative time timestamp and the second timestamp comprises a relative time timestamp. Gudorf in an analogous art teaches providing a key input to a remote control in order to generate a control signal to a controlled device and the key input is timestamped each time a key input is entered (paragraph 022). Gudorf teaches the first timestamp comprises a real time timestamp and the second timestamp comprises a real time timestamp (time of day, paragraph 024). The reference of Soundararajan further teaches the first timestamp comprises a relative time timestamp and the second timestamp comprises a relative time timestamp by using a timer to mark the first timestamp and a second timestamp in order to determine the time spent viewing a particular program (paragraph 030).

.

Claims 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al US Patent Application Publication 20100321201 in view of Soundararajan US Patent Application Publication 20030084448 and further in view of Allport US Patent 6256019.
Regarding claims 8-9, Huang is silent on teaching a biometric sensor coupled to the processing device is used to determine the user of the universal controlling device. Allport in an analogous art teaches a biometric sensor coupled to the processing device is used to determine the user of the universal controlling device (col. 4 lines 41-55). Allport teaches an imaging device (fingerprint device) coupled to the processing device is used to determine the user of the universal controlling device (col. 4 lines 41-55).

 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Huang in view of Soundararajan as disclosed by Allport because such modification improves the security of the remote control by using biometric as a more reliable secure identification means.


Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/             Primary Examiner, Art Unit 2683